DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5 March 2021.  The traversal is on the ground(s) that examining all of the claims would not impose a significant burden on the examiner. This is not found persuasive. It is pointed out that, contrary to what applicant suggests, the examination burden is not limited exclusively to a prior art search but also includes the effort required to apply the art by making and discussing all appropriate grounds of rejection. Multiple inventions, such as those in the present application, normally require additional reference material and further discussion for each additional invention examined. Concurrent examination of multiple inventions would thus typically involve a significant burden even if all searches were coextensive.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 9-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bachman (US 4,523,280).
Regarding claim 9, Bachman teaches a control system (col. 1, ln. 8-9) for a work vehicle having a frame, a drive train connected to the frame, and a conveyor configured to move dry material from a holding tank (fig. 1), the control system comprising: 
a sensor (58) configured to sense a travel speed of the work vehicle (col. 8, ln. 44-47); and 
a processor (200) configured to calculate a speed of movement of the conveyor based upon the sensed travel speed of the work vehicle (col. 9, ln. 9-27; col. 12, ln. 19-21), and compare the calculated speed of movement of the conveyor to a maximum acceptable speed (col. 8, ln. 11-12 - interpreted to be the speed of the conveyor when the hydraulic control valve is fully open), 
wherein the processor is further configured to, in response to the calculated speed of movement of the conveyor being greater than the maximum acceptable speed, perform one of the following actions: alert the operator to reduce the travel speed of the work vehicle (col. 8, ln. 9-15), and communicate with the drive train to reduce the travel speed of the work vehicle.
Regarding claim 10, Bachman teaches the control system described regarding claim 9, and further wherein the control system is operable in a manual mode (col. 4, ln. 58-61) in which the processor is configured to alert the operator to reduce the travel speed of the work vehicle if the conveyor speed is greater than the maximum acceptable speed (col. 8, ln. 9-15).
claim 11, Bachman teaches the control system described regarding claim 10, and further wherein the processor is configured to alert the operator through at least one of the following: a visual indicator and an audio indicator (col. 8, ln. 9-15).
Regarding claim 12, Bachman teaches the control system described regarding claim 11, and further wherein the visual indicator is at least one the following: a message on a display (col. 8, ln. 9-10) and a light within an operator station.
Regarding claims 13 and 14, wherein if the visual indicator is the light within the operator station, the light is a first color when the conveyor speed is less than the maximum acceptable speed, the light is a second color when the conveyor speed is greater than the maximum acceptable speed; and wherein the light is a third color when the conveyor speed approaches the maximum acceptable speed.  The limitations in these claims apply to the light recited as one of two options for the visual indicator in claim 12, from which these claims depend.  Since Bachman teaches that the visual indicator is a message on a display, and not a light, these claims are also rejected as being anticipated by Bachman.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-4, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Moss (US 5,485,962) in view of Bachman.
claim 1, Moss discloses a work vehicle (10) comprising: a frame (12); a drive train (col. 3, ln. 24-29) connected to the frame; an operator station supported by the frame (col. 3, ln. 24-29); a holding tank (16) connected to the frame (fig. 1), the holding tank configured to store dry material (col. 3, ln. 33-36); a conveyor (54) configured to move the dry material from the holding tank (col. 5, ln. 47-52; figs. 2, 3); a boom assembly (26, see fig. 1) configured to transport the dry material (col. 24-25); a plurality of nozzles (32, see col. 3, ln. 32-33) connected to the boom assembly and configured to direct the dry material onto a ground surface (fig. 1); a blower (92)) configured to blow the dry material from the conveyor into the boom assembly and out of the plurality of nozzles (col. 8, ln. 55-59).  Moss further discloses the vehicle comprises a speed sensor (col. 11, ln. 43) and a control means (col. 11, ln. 44-45) connected to the conveyor drive motor to provide even distribution of the dry material (col. 11, ln. 45-49).  Moss does not disclose a user interface including a display and the control system of claim 9.
Bachman teaches the control system described regarding claim 9, and further comprising a user interface (40, see fig. 2) including a display (46).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the work vehicle of Moss to include the control system and user interface with display of Bachman since this was a known control system for controlling a motor to provide even distribution of a dry material.  
Regarding claim 2, Moss in view of Bachman discloses the work vehicle described regarding claim 1, and further wherein alerting the operator via the user interface to reduce the travel speed of the work vehicle includes displaying the following on the user interface: a third indicator to indicate that the speed of movement of the conveyor is at or above the maximum acceptable speed (Bachman - col. 8, ln. 9-15).
claim 3, Moss in view of Bachman discloses the work vehicle described regarding claim 1, and further wherein alerting the operator via the user interface to reduce the travel speed of the work vehicle includes displaying a visual indicator that includes at least one the following: a message on the display (Bachman - col. 8, ln. 9-10) and a light within the operator station.
Regarding claim 4, Moss in view of Bachman discloses the work vehicle described regarding claim 1, and further wherein alerting the operator to reduce the travel speed of the work vehicle includes using both a visual indicator and an audio indicator to indicate that the speed of movement of the conveyor is greater than the maximum acceptable speed (Bachman - col. 8, ln. 9-15).  
Regarding claim 7, Moss in view of Bachman discloses the work vehicle described regarding claim 1, and further comprising a gate (46) positioned above the conveyor (fig. 2) to limit a volume flow rate of dry material from the conveyor to the blower (col. 5, ln. 18-20).
Regarding claim 8, Moss in view of Bachman discloses the work vehicle described regarding claim 7, and further wherein the gate can be connected to the work vehicle above the conveyor at a plurality of locations (col. 13, ln. 10-12 and 20-21) such that the volume flow rate of dry material from the conveyor to the blower can be adjusted by moving the gate with respect to the conveyor.
Claims 5 and 6 rejected under 35 U.S.C. 103 as being unpatentable over Moss in view of Bachman and further in view of Kowalchuk (US 9,664,249).
Regarding claim 5, Moss in view of Bachman discloses the work vehicle described regarding claim 1.  Bachman further discloses that the amount of dry material dispensed from the work vehicle is controlled by the speed of movement of the conveyor and the ground speed of the work vehicle (col. 4, ln. 14-19), and the work vehicle is operable in a manual mode (col. 4, ln. 58-61) in which the operator is alerted via the user interface to reduce the travel speed of the work vehicle in response to the conveyor 
Kowalchuk teaches a control system for a work vehicle having a frame, a drive train connected to the frame, and a conveyor configured to move the dry material from a holding tank (fig. 1), the control system comprising a sensor (82) configured to sense a travel speed of the work vehicle (col. 5, ln. 55-57); and a processor (70) configured to communicate with the drive train (col. 7, ln. 21-23) to reduce the travel speed of the work vehicle in response to a feedback signal from the work vehicle (col. 7, ln. 13-15).  
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the control system of Bachman to have an automatic mode in which the processor is configured to communicate with the drive train to reduce the travel speed of the work vehicle if the conveyor speed is greater than the maximum acceptable speed, as taught by Kowalchuk.  This was known to maximize planting efficiency while maintaining uniform distribution of the dry material (Kowalchuk - col. 7, ln. 53-55).
Regarding claim 6, Moss in view of Bachman and Kowalchuk discloses the work vehicle described regarding claim 5, and further wherein the manual mode and the automatic mode are interchangeable during operation of the work vehicle (Bachman - col. 4, ln. 52-61). 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Bachman in view of Kowalchuk.
Bachman discloses the control system described regarding claim 10.  Bachman further discloses that the amount of dry material dispensed from the work vehicle is controlled by the speed of 
Kowalchuk teaches a control system for a work vehicle having a frame, a drive train connected to the frame, and a conveyor configured to move the dry material from a holding tank (fig. 1), the control system comprising a sensor (82) configured to sense a travel speed of the work vehicle (col. 5, ln. 55-57); and a processor (70) configured to communicate with the drive train (col. 7, ln. 21-23) to reduce the travel speed of the work vehicle in response to a feedback signal from the work vehicle (col. 7, ln. 13-15).  
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the control system of Bachman to have an automatic mode in which the processor is configured to communicate with the drive train to reduce the travel speed of the work vehicle if the conveyor speed is greater than the maximum acceptable speed, as taught by Kowalchuk.  This was known to maximize planting efficiency while maintaining uniform distribution of the dry material (Kowalchuk - col. 7, ln. 53-55).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  White (US 6,131,818), Strand (US 5,125,583), Gerling et al (US 5,024,356), and Sauder (US 8,078,367) all teach work vehicles with control systems having elements of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CODY J LIEUWEN whose telephone number is (571)272-4477.  The examiner can normally be reached on Monday - Thursday 8-5, Friday varies.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CODY J LIEUWEN/Primary Examiner, Art Unit 3752